Title: Acct. of the Weather in June [1775]
From: Washington, George
To: 




June 1st. Warm and clear in the forenoon—Cool afterwards.
 


2. Clear & rather Cool.
 



3. Clear and tolerably pleasant.
 


4. Lowering in the Forenoon, & Raining in the Afternoon. Cool all day.
 


5. Raining more or less all day. Wind abt. No. Et.
 


6. A little lowering and in the Mid day warm.
 


7. Lowering all day—especially in the Evening. Cool.
 


8. Lowering in the forenoon but clear afterwards and warm.
 


9. Clear after the Morning and very warm.
 


10. Lowering Morning but clear afterwards. A 
 


11. Very warm with little or no wind in the forenoon—a thunder gust in the Afternoon & cooler.
 


12. Warm with Showers about Noon—Cooler afterwards.
 


13th. Clear but somewhat Cool.
 


14. Very warm—being clear & the wind Southerly.
 


15. Clear, and Cooler than Yesterday.
 


16. Cooler, wind Easterly, & somewhat lowering.
 


17. Clear and warm with but little Wind & that So.
 


18. Very warm, and but little wind—clear.
 


19. Very warm in the forenoon but cooler much afterwds. Wind shifting Northerly.
